—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 23, 2001, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that certain comments made during the prosecutor’s summation constitute reversible error. The defendant failed to preserve for appellate review his contention that some of the prosecutor’s comments improperly shifted the burden of proof, because no objection was made to those comments (see People v Silva, 306 AD2d 424 [2003]; People v Scoon, 303 AD2d 525 [2003], lv denied 100 NY2d 624 [2003]). The remainder of the comments that the defendant complains about either constituted fair response to the defense counsel’s summation (see People v Johnson, 305 AD2d 518 [2003], lv denied 100 NY2d 583 [2003]; People v Stith, 291 AD2d 576 [2002]; People v Russo, 201 AD2d 512 [1994], affd 85 NY2d 872 [1995]), or were harmless in light of the overwhelming proof of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Ivory, 307 AD2d 1000 [2003]). Smith, J.P., McGinity, Luciano and Townes, JJ., concur.